Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/05/2021 has been entered. Claims 1-17, 19 and 20 have been amended and Claim 18 has been cancelled.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/05/2021, have been fully considered and are persuasive. The previous all objections and rejections have been withdrawn.
Allowable Subject Matter
Claims 1-17, 19 and 20 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 05/05/2021, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 05/05/2021 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 5:00 PM, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493